Citation Nr: 0205857	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-11 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability, to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active duty from December 1953 to July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


REMAND

The veteran contends that he is entitled to a total rating 
based on individual unemployability due to his service 
connected disabilities.  He argues that his service connected 
back disability prevents him from being employed.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and  
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

The veteran's service connected disabilities are 
spondylolisthesis, L5 to S1 with leg muscle and nerve 
involvement, evaluated as 60 percent disabling, and a 
fracture of the fourth metacarpal head of the left hand, 
evaluated as zero percent disabling.  He has a combined 
service connected evaluation of 60 percent.  Thus, the 
veteran does not meet the minimum schedular requirements for 
a total disability rating under 38 C.F.R. § 4.16(a).  
However, the provisions of 38 C.F.R. § 4.16(b) hold that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled, and that the RO 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration of all cases of 
veteran's who are unemployable by reasons of service 
connected disabilities, but who fail to meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  

The evidence includes the opinions of two VA doctors who 
believe the veteran's service connected back disability 
precludes him from gainful employment.  These opinions are 
contained in the report of a VA examination of the spine 
conducted in June 2000, and in statements from a VA doctor 
who treats the veteran dated November 1999, July 2000, and 
August 2000.  The VA doctor who treats the veteran stated in 
August 2000 that the veteran has fairly severe small fiber 
neuropathy, and significant spondylolisthesis, which were 
related disabilities, and were both the result of active 
service.  Although there is a conflicting opinion contained 
in the July 2000 VA examination as to whether or not the 
veteran's small fiber neuropathy is due to his service 
connected back disability, the Board finds that the evidence 
is in equipoise, which prevents the Board from finding that 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service was not required.  
38 U.S.C.A. § 5107(b) (West 1991).  

The record does not indicate that the provisions of 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) concerning the award of 
extrascheduler evaluations was considered by the RO.  The 
provisions of 38 C.F.R. § 3.321(b)(1) and  38 C.F.R. 
§ 4.16(b) specifically state that the RO is to submit all 
exceptional cases to the Chief Benefits Director of VA's 
Compensation and Pension Service.  The United States Court of 
Appeals for Veterans Claims (Court) held that these 
regulations act as a funnel to channel requests for an 
extraschedular rating through certain officials who possess 
authority to assign such a rating in the first instance.  The 
Court further held that the Board is precluded from assigning 
such a rating in the first instance.  The Court added that 
the correct course of action is for the Board to raise the 
issue of entitlement to an extraschedular evaluation, and to 
remand it to the RO for the proper procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. 
App. 88, 85 (1996).  

Finally, the record shows that the veteran is in receipt of 
Social Security disability benefits.  The records of this 
award and the medical evidence relied upon for the grant of 
disability benefits do not appear to have been obtained and 
associated with the claims folder.  

In view of the above, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that award.  Any of these 
records that have not previously been 
obtained should then be associated with 
the claims folder. 

2.  After completion of the above, the RO 
should forward the veteran's claim for a 
total rating based on individual 
unemployability to the Chief Benefits 
Director of VA's Compensation and Pension 
Service for consideration of an 
extrascheduler evaluation.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

CONTINUED ON NEXT PAGE


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





